[Cite as State v. Rork, 2020-Ohio-2927.]




                           IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                             :     APPEAL NOS. C-190236
                                                             C-190237
        Plaintiff-Appellee,                :     TRIAL NOS. 17CRB-31621
                                                            18TRC-21405B
  vs.                                      :

CLAYTON RORK,                              :       O P I N I O N.

     Defendant-Appellant.                  :




Criminal Appeals From: Hamilton County Municipal Court

Judgments Appealed From Are: Reversed

Date of Judgment Entry on Appeal: May 13, 2020


Paula Boggs Muething, City Solicitor, William T. Horsley, Interim City Prosecutor,
and Jon Vogt, Assistant Prosecutor, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS


BERGERON, Presiding Judge.

       {¶1}   After a trial court imposes a valid criminal sentence, it cannot modify

that sentence absent some statutory authority. The trial court here encountered the

defendant on an alleged community control violation, but properly recognized that

he had not committed a violation.       Nevertheless, the trial court proceeded to

resentence him anyway, trespassing the limits of its jurisdiction. The state here

concedes the error, and we agree and accordingly reverse.

       {¶2}   In early February 2019, defendant-appellant Clayton Rork pleaded

guilty in Hamilton County Municipal Court to receiving stolen property pursuant to

R.C. 2913.51 and operating a vehicle while intoxicated in violation of R.C. 4511.19

(“OVI”). In exchange for his pleas, other pending charges were dismissed.       After

accepting his guilty pleas, the trial court sentenced Mr. Rork to (among other things)

180 days’ confinement on each conviction, but suspended the sentences and credited

him 15 days on each. Rather than go to jail for the remaining 165 days on each

sentence, the court mandated that he participate in 11 months of community control.

After receiving his sentences, the court informed Mr. Rork to report to the probation

department the next morning.

       {¶3}   Duly reporting as instructed, Mr. Rork arrived, but an odor of alcohol

surrounding him sparked an inquiry by the probation officer, which resulted in Mr.

Rork’s admission to imbibing a couple of beers the night before. Convinced that this

violated his community control, the officer cited Mr. Rork, which ultimately landed

him back in municipal court.

       {¶4}   Mr. Rork appeared to address the violation in March 2019, but the

trial court quickly withdrew the alleged violation as “it appear[ed] defendant showed

up with alcohol on his breath, allegedly * * * but there was no probation condition



                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS


ordering no alcohol, and defendant had not yet signed [the] rules anyway.” Despite

that withdrawal, the matter did not end there, as the court queried Mr. Rork:

“[W]hat would show in your breath, blood or urine today if you had to produce?”

Mr. Rork conceded that he would test positive for alcohol and admitted, “I think I

need detox[.]” Growing increasingly concerned about Mr. Rork’s ability to “detox”

while on community control, the court explained, “I am not at all comfortable in

putting him back on probation * * * when we find ourselves in the exact situation we

found ourselves with Mr. Rork [a month ago], which is, reporting to probation

having consumed alcohol the night before.”       The court then announced it would

“resentence” Mr. Rork, finding him to be a risk to himself and others. Over objection,

the court ordered Mr. Rork to serve 165 days in jail on each of his sentences and

denied defense counsel’s request for a stay.

       {¶5}   Mr. Rork now appeals, raising a single assignment of error challenging

the trial court’s jurisdiction to “resentence” him after a valid judgment of conviction

and absent any appropriate statutory authority. The state concedes the error.

       {¶6}   This case implicates a trial court’s ability to revisit its own valid

judgment of conviction.    While we understand the trial court’s concern here about

Mr. Rork, trial courts generally may not reconsider a valid final judgment in a

criminal case. See State v. Johnson, 1st Dist. Hamilton No. C-130435, 2014-Ohio-

1751, ¶ 3; State v. Raber, 134 Ohio St.3d 350, 2012-Ohio-5636, 982 N.E.2d 684,

paragraph one of the syllabus (“A trial court lacks authority to reconsider a final

judgment in a criminal case.”). Moreover, a criminal sentence attains finality when a

court enters a judgment of conviction satisfying Crim.R. 32, setting forth (1) the fact

of conviction, (2) the sentence, (3) the signature of the judge and (4) entry on the

journal by the clerk of court. See State v. Carlisle, 131 Ohio St.3d 127, 2011-Ohio-



                                           3
                     OHIO FIRST DISTRICT COURT OF APPEALS


6553, 961 N.E.2d 671, ¶ 11. Surveying the record at hand, the trial court’s February

12 entries on the OVI and receiving stolen property charges satisfy these

requirements. See Cincinnati v. Walker, 1st Dist. Hamilton No. C-070770, 2008-

Ohio-4473, ¶ 5 (explaining use of “judge’s sheet” in Hamilton County Municipal

Court).

       {¶7}   Therefore, after that entry, the trial court lacked authority to

reconsider these sentences. See Carlisle at ¶ 1 (“Absent statutory authority, a trial

court is generally not empowered to modify a criminal sentence by reconsidering its

own final judgment.”); see R.C. 2929.25. Moreover, absent a finding that Mr. Rork

violated his community control, the court was not authorized to revoke it. See State

v. Oglesby, 1st Dist. Hamilton Nos. C-180177 and C-180178, 2019-Ohio-1456, ¶ 13

(upholding revocation of community control and imposition of suspended sentences

in misdemeanor cases where defendant violated terms of community control); Bay

Village v. Barringer, 8th Dist. Cuyahoga No. 102432, 2015-Ohio-4079, ¶ 8 (noting

that a court may modify community control sanctions imposed on a suspended jail

sentence only if the offender violates the terms of community control); State v.

Jones, 8th Dist. Cuyahoga No. 108438, 2020-Ohio-1273, ¶ 17 (after defendant

violated the terms of his community control sanctions, the trial court terminated his

community control sanctions and reimposed the defendant’s jail sentence). If the

trial court here had found that Mr. Rork violated community control, that, of course,

would change the calculus. Instead, however, the trial court found to the contrary.

       {¶8}   Based on the foregoing, Mr. Rork’s sole assignment of error is

sustained. We accordingly reverse the trial court’s March 12, 2019 entries purporting

to resentence Mr. Rork.

                                                                Judgments reversed.



                                          4
                  OHIO FIRST DISTRICT COURT OF APPEALS


CROUSE, and WINKLER, J.J., concur.




                                     5